This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ELTISA GONZALES,

 3                  Worker-Appellant,


 4          v.                                                   No. 34,767


 5 PAPPADEAUX SEAFOOD KITCHEN
 6 and TRAVELERS INSURANCE COMPANY,

 7                  Employer/Insurer-Appellees.


 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Reginald Woodard, Workers’ Compensation Judge

10 Narcisco Garcia, Jr.
11 Albuquerque, NM

12 for Appellant

13 Sebastian A. Dunlap
14 Albuquerque, NM

15 for Appellees


16                                 MEMORANDUM OPINION

17 HANISEE Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.




6
7                                        J. MILES HANISEE, Judge

8 WE CONCUR:



 9
10 RODERICK T. KENNEDY, Judge



11
12 M. MONICA ZAMORA, Judge




                                           2